Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or suggest, either singly or combined, the claimed adjustable headrest, comprising front and rear portions, wherein a front portion mechanism engages and disengages a series of locking grooves of the rear portion, wherein the front portion mechanism includes a pair of parallel plates and a spring, and wherein the mechanism is operated by a button actuator.

The reference to KR 20060103302 by Choi teaches an apparatus of adjusting height of a headrest for a vehicle (fig. 1), the apparatus comprising: 
a rear cover (110) having a stay (111) mounted thereto, the stay being inserted and fastened to a seatback (10); 
a rear plate (113) which is provided with a series of locking holes (114) formed on a lateral surface portion of the rear plate in an up and down direction (fig. 2), and is mounted to a front surface portion of the rear cover; 
a front plate provided with an in and out hole (121) penetratingly formed in the front plate (fig. 2), and fastened to the rear plate movably in an up and down direction thereof (fig. 3a-b); 

an insert plate (115) which is provided with a guide flange protruding therefrom, and is mounted to a front surface portion of the rear cover (110);
a lock plate (fig. 6 shows an cylindrical element around pin 130), provided as a guide hole with respect to a transverse direction, into which a guide pin (130) is inserted, a locking end portion (131) formed at an inner side of the lock plate and passing through the in and out hole (121) of the front plate and being lockably inserted into one of the series of locking holes (114) of the rear plate (113), and a spring (132) disposed on an outer side of the lock plate and elastically supported (fig. 6);
and a button (fig. 6, shown not designated) which is retractably mounted in a penetrating hole formed in a side 17DB1/ 118097065.1surface of the front cover (fig. 2), and is connected to the lock plate (fig. 6).
The difference between Choi and the claimed invention is Choi does not teach exactly the claimed structure of the rear plate and does not teach that the lock plate (fig. 6) forms a laminated structure with the insert plate (115), and is provided with at least a guide hole obliquely formed in a center portion of the lock plate with respect to a front and rear direction thereof; wherein the guide pin is inserted into the guide hole, a locking end portion formed in a rear portion of the lock plate passes through the in and out hole of the front plate and is lockably inserted into one of a series of locking grooves of the rear plate; and wherein a spring is formed in a front portion of the lock plate and elastically supported. 
  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636